Jenks, P. J. (dissenting):
I vote to affirm. Commissioners should carry out the directions of the order or mandate under which they act, and when a proceeding is remitted for correction the directions of the order of remission must be observed, that the result may be exhibited to the court and to the parties.
If such an order is vulnerable it may be reviewed. But the city did not appeal from the order of January 24, 1917. It proceeded before the commissioners and without offer of further proof it procured a report that in effect set at naught the directions of the court. On this ground alone, the order appealed from should be affirmed.
Further, when land like this corner lot was acquired in fee by the city (and full value paid), and not dedicated to any specific use, there was neither statutory nor legal obstacle to prevent the city from use of the surface for another pur*376pose not inconsistent with use for the subway. In Brooklyn Park Comrs. v. Armstrong (45 N. Y. 234, 243) it is said that when property is taken by the public for a particular use, if that use ceases the right may cease also, but that it is otherwise when the whole property is taken and full value is paid.
I agree, however, with the learned Special Term that the commissioners' finding of the value of this lot is against the greater weight of evidence, as it is plain that when the subway was constructed it was never designed that any building should be erected within the parcel described as lot No. 1-A. Besides and beyond the interest of these lot owners is the interest of public safety. Such a hypothetical structure from its weight or contents or other cause, might endanger the subway itself, and so in good conscience and fairness the city should not assess the other lot owners for its loss of an imaginary one-story structure that might be superimposed on the subway traffic.
Rich, J., concurs.
Order reversed, with ten dollars costs and disbursements, and motion to confirm the supplemental and ámended report in all respects granted.